Garland, J.
This case was before us in June,-1842, (2 Robinson, 463,) and was then remanded for a new trial, principally for the purpose of ascertaining whether a sum of $529 62, received by the plaintiffs of Dakin & Dakin, was credited to the defendant, in the account on file. The evidence on that point now satisfactorily shows, that the defendant has a credit for the nett proceeds of Dakin & Dakin’s note. The inferior Judge has fully examined the case, and has,, in our opinion, allowed the defendant every thing he has shown he is entitled to claim.

Judgment affirmed.